         Case 1:19-cv-02801-AT-SN Document 41 Filed 03/03/20 Page 1 of 1

                           LEVIN-EPSTEIN & ASSOCIATES, P.C.
____________________________________________________________________________________________
                         420 Lexington Avenue • Suite 2525 • New York, New York 10170
                                        T: 212.792-0046 • F: 646.786-3170
                                           E: Jason@levinepstein.com
                                                                                             March 3, 2020
Via Electronic Filing
The Honorable Magistrate Judge Sarah Netburn
U.S. District Court Southern District of New York
40 Foley Square
New York, NY 10007

                Re:     Doncouse v. Matto MGMT NY LLC et al
                        Case No.: 1:19-cv-2801

Dear Honorable Magistrate Judge Netburn:

         This law firm is counsel to Defendants Matto Mgmnt NY LLC and Matto Franchise LLC
(collectively, the “Defendants”) in the above-referenced matter.
         Pursuant to Your Honor’s Individual Motion Practice Rule 1(g), this letter respectfully serves as a
request to adjourn the discovery conference scheduled for March 6, 2020 at 3:30 p.m., to Wednesday,
March 18, 2020 at 12:00 p.m. (i.e. on the date of the upcoming Case Management Conference). This is the
first request for an adjournment of the discovery conference. Plaintiff’s counsel has not responded to a
request to consent this application. This adjournment would not affect any other scheduled deadlines.

        The basis for the request is that the undersigned has a deposition scheduled in the matter captioned
Sepideh Nabatian v. NY Medical Health Care, P.C. et al [Case No.: 707975-2019]. In addition, the parties
are conferring regarding the instant discovery dispute, and wish to resolve the issue without necessitating
Court intervention.

        In light of the foregoing, Defendants respectfully request that the discovery conference scheduled
for March 6, 2020 at 3:30 p.m., be adjourned to Wednesday, March 18, 2020 at 12:00 p.m. (i.e. on the date
of the upcoming Case Management Conference).
        Thank you, in advance, for your time and consideration.
                                                              Respectfully submitted,
                                                               LEVIN-EPSTEIN & ASSOCIATES, P.C.

                                                               By: /s/ Jason Mizrahi
                                                                  Jason Mizrahi
                                                                  420 Lexington Avenue, Suite 2525
                                                                  New York, New York 10170
                                                                  Tel. No.: (212) 792-0048
                                                                  Email: Jason@levinepstein.com
                                                                  Attorneys for Defendants Matto Mgmnt NY
                                                                  LLC and Matto Franchise LLC

VIA ECF: All Counsel
